
	

113 HJ 119 IH: Proposing an amendment to the Constitution of the United States relating to contributions and expenditures intended to affect elections.
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 119
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Deutch (for himself, Ms. Edwards, Mr. McGovern, Mr. Larson of Connecticut, Mr. Rangel, Mr. George Miller of California, Ms. Kaptur, Ms. Slaughter, Mr. McDermott, Ms. DeLauro, Ms. Norton, Mr. Hastings of Florida, Ms. Lee of California, Mr. Holt, Ms. Schakowsky, Mr. Thompson of California, Mr. Honda, Mr. Larsen of Washington, Mr. Grijalva, Mr. Ryan of Ohio, Mr. Van Hollen, Ms. Moore, Mr. Cohen, Mr. Sarbanes, Mr. Welch, Mr. Nolan, Mr. Ben Ray Luján of New Mexico, Mr. Schrader, Mr. Tonko, Mr. Cicilline, Ms. DelBene, Ms. Titus, Ms. Brownley of California, Mr. Heck of Washington, Mr. Kilmer, Ms. Michelle Lujan Grisham of New Mexico, Mr. Swalwell of California, Mr. Payne, Ms. Kuster, Mr. Doggett, Mr. Pascrell, Mr. Grayson, Mr. Conyers, Mr. Blumenauer, Mr. Gene Green of Texas, Mr. Fattah, Mr. Sherman, Mr. Huffman, Mr. Himes, Mr. Ruppersberger, Mr. Pocan, Mr. Garamendi, Mr. DeFazio, Ms. Eshoo, Mr. Price of North Carolina, Mr. Johnson of Georgia, Mr. Brady of Pennsylvania, Mr. Farr, Ms. Clark of Massachusetts, Mr. Israel, Mr. Serrano, Ms. Speier, Mr. Lewis, Mr. Butterfield, Mr. Doyle, Mr. Capuano, Mr. Bishop of New York, Mr. Kennedy, Ms. Gabbard, Ms. Lofgren, Ms. Matsui, Ms. Hahn, Mr. Langevin, Ms. Jackson Lee, Ms. Sewell of Alabama, Mr. Foster, Ms. Pelosi, Mr. Pallone, Mr. Meeks, Ms. Fudge, Mr. Richmond, Mr. Ellison, Ms. Waters, and Mr. Engel) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to contributions and
			 expenditures intended to affect elections.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.To advance democratic self-government and political equality, and to protect the integrity of
			 government and the electoral process, Congress and the States may regulate
			 and set reasonable limits on the raising and spending of money by
			 candidates and others to influence elections.
					2.Congress and the States shall have power to implement and enforce this article by appropriate
			 legislation, and may distinguish between natural persons and corporations
			 or other artificial entities created by law, including by prohibiting such
			 entities from spending money to influence elections.
					3.Nothing in this article shall be construed to grant Congress or the States the power to abridge the
			 freedom of the press.
					.
		
